Citation Nr: 1547766	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for PTSD. 

The Veteran testified before the undersigned at a Board hearing in September 2013.  A transcript of the hearing has been reviewed and associated with the claims file.  

This claim was before the Board in February 2014, at which time it was remanded for further development.  Thereafter, in a September 2014 decision, the Board denied service connection for an acquired psychiatric disorder.

The Board's September 2014 decision was set aside by a June 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) and the issue of service connection for an acquired psychiatric disorder was remanded to the Board for action consistent with the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that is psychiatric disorder is due to military service.  Specifically, he contends that he endured racial discrimination and harassment throughout his military service.  

The claimant was afforded a VA examination in March 2014.  During the examination, the appellant reported that he endured racial discrimination and harassment throughout his military service.  He stated that he witnessed a superior dressed in a Ku Klux Klan robe and other soldiers burn a cross in front of him and his entire platoon of black soldiers on base.  He stated that he and the other black soldiers feared for their lives.  He reported that he disclosed the incident and requested an investigation.  However, he was given a disciplinary action for being AWOL and subsequently discharged from service.  He also reported that he was abducted by three white soldiers and left in an unknown house after asking for a ride back to base.

The examiner determined that he the Veteran did not meet the criteria for a PTSD stressor related to fear of hostile military or terrorist activity because the alleged stressors were not clearly identified as a traumatic event that involved fear or threat or actual bodily injury or death to himself or others.  She also found that the appellant did not meet the diagnostic criteria for PTSD and diagnosed adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that it was less likely as not that the psychiatric condition incurred in or resulted from the Veteran's active duty service.  In support of this finding, she noted that the appellant's military records did not indicate that a mental health condition existed during military service.  Further, based on the Veteran's reports and a review of the medical records, his symptoms appeared to be related to current psychosocial stressors.  The examiner noted that the appellant received mental health treatment for psychiatric symptoms related to recent psychosocial stressors, including medical conditions, financial stressors and frustrations with administrative decisions related to benefits and military records.  

In a July 2014 addendum opinion, the examiner again determined that it was less likely as not that the psychiatric condition was incurred in or resulted from military service.  She opined that the appellant's symptoms appeared to be related to current psychological stressors.

In the June 30, 2015 memorandum decision, the Court found that the March 2014 medical opinion and June 2014 addendum opinion were inadequate.  The Court noted that the 2014 VA examiner rejected the Board's finding that the reported in-service stressors occurred and based her opinion on her own conclusion as to the Veteran's credibility or showed sufficient skepticism of the Veteran's report such that her opinion was compromised.  The Court found that to the extent that the VA examiner's opinion and addendum opinion were based, even in part, on the examiner's rejection of the report of the appellant's stressor events, the opinion and addendum were inadequate.

The Court further noted the examiner's finding that the event involving assault and abduction by fellow soldiers who were "members of the KKK" and who he had observed involved in cross-burning activities, creating a general environment of fear, was not adequate to support a PTSD diagnosis because it was "not clearly identified as a traumatic event that involved fear of threatened or actual bodily injury or death to himself or others.  However, the Court reported that VA defines personal assault as "refer[ring] broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force."  M21-1MR, Part III, Subpart iv, ch. 4, § H(4)(a).  VA provides the following as examples of personal trauma: "Assault, battery, robbery, mugging, stalking, harassment."  Id.  

In light of the Court finding that the March 2014 VA examination and July 2014 addendum opinion are inadequate, an additional VA examination should be provided to determine the etiology of the Veteran's diagnosed psychiatric conditions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined the Veteran or provided and etiological opinion, to determine the etiology of any diagnosed psychiatric disorder.  The claims file, including this remand must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all psychiatric disabilities found to be present.  Thereafter, for each diagnosed psychiatric disability, the examiner should provide an opinion to the following:

Is it least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability had its onset during military service or is otherwise related to such service, to include personal assault.

If PTSD is diagnosed, the examiner must identify the stressor upon which it is based.

A rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation stating why this is so.

The examiner must discuss the findings from the November 1965 Report of Psychiatric Evaluation during military service, and what, if any, relationship it has to any current psychiatric disorder.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  The examiner is also advised that the Board finds the Veteran's reports regarding in-service stressors to be credible. 

2.  If the benefit sought on appeal remains denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




